     Case 8:20-cv-01294-JLS-ADS Document 14 Filed 11/02/20 Page 1 of 1 Page ID #:94




 1
 2
 3
 4
                                                             JS-6
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
     MARISELA HERNANDEZ, an                   Case No.: 8:20-cv-01294-JLS-ADS
11   individual,                              Assigned for all purposes to the
12                                            Hon. Josephine L. Staton
                  Plaintiffs,
13         v.                                 ORDER GRANTING PARTIES’
14                                            JOINT STIPULATION TO DISMISS
     AMERICOLD LOGISTICS, LLC, a              ENTIRE ACTION WITH
15
     corporate entity unknown; and DOES       PREJUDICE PURSUANT TO FED. R.
16   1 through 50, inclusive,                 CIV. P. RULE 41
17                      Defendants.
18
19         Based on stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff
20   Marisela Hernandez’s entire action as against all parties is dismissed with
21   prejudice, pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) and
22   Rule 41(a)(1)(B) and that each party shall bear its own costs and fees.
23
24         IT IS SO ORDERED
25         Dated: November 2, 2020
                                            JOSEPHINE L. STATON
26                                         _______________________________
27                                         Honorable Josephine L. Staton
                                           United States District Judge
28




     CASE NO.: 8:20-cv-01294-JLS-ADS          1
